DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following non-limiting informalities:
Paragraph 0023 recites both “an upper guide rail hinge” and “the upper guide rail joint”. The examiner believes these are the same element, and appropriate correction to provide consistent terminology is required throughout the specification.
Paragraph 0041 recites “the handle bar parallel position”, and paragraph 0043 recites “the bar strip parallel position”. The examiner believes these are the same element, and appropriate correction to provide consistent terminology is required throughout the specification.
Paragraph 0054 recites “in horizontal direction” on line 10 and line 13. This is improper grammar, as an article should be found before the term “horizontal direction. Appropriate correction is required.
Paragraph 0057 recites “handle bar transverse position” and paragraph 0058 recites “handle strip transverse position”. The examiner believes these are the same element, and appropriate correction to provide consistent terminology is required throughout the specification.
Reference character 12 is used to refer to both a front windshield and a front windscreen, and the examiner notes that consistent terminology should be maintained.
The above examples are found to be non-limiting. It is up to the applicant to proofread the specification and find and correct all issues similar to those described above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation “the vehicle front windscreen” on line 8. There is insufficient antecedent basis for this limitation in the claim, as a vehicle front windscreen has not yet been positively recited in the claim.  The examiner is not sure if the windscreen is referring to the previously recited windshield.
Claim 42 recites the limitation “substantially completely” on lines 2-3. It is unclear what is means by this as “completely” has a different meaning than “substantially”. To what extent is this required?
The dependent claims are rejected for depending from a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-25, 34-35, and 37-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgulis et al., hereinafter known as Morgulis (US 4923238).
Regarding claim 22, Morgulis teaches (figs. 1-3) a blinding arrangement for shielding a vehicle front windshield (as shown in fig. 3), the blinding arrangement comprising: at least one blinding system (one blinding system is shown in fig. 1) comprising, a cassette (annotated fig. 3), a spannable blinding body (4) which can be moved out of and into the cassette (as the blind is extended and retracted as shown in figs. 2-3),
 a horizontal upper guide rail (20a) for guiding the spannable blinding body in a horizontal direction (the extension and retraction direction), the horizontal upper guide rail being configured to be fixedly mounted above the vehicle front windscreen (as shown in fig. 3), and a cassette locking arrangement (12, 14, and 16), wherein, the cassette is configured to pivot (shown in figs. 1-2) within a cassette pivot plane between a horizontal non-use position (fig. 1) in which the cassette is arranged parallel to the horizontal upper guide rail and a lowered use position (fig. 2) in which the cassette is arranged perpendicular to the horizontal upper guide rail, and the cassette locking arrangement is configured to lock the cassette in the horizontal non-use position (column 3 lines 28-32).

    PNG
    media_image1.png
    414
    756
    media_image1.png
    Greyscale

Regarding claim 23, Morgulis teaches wherein two of the at least one blinding system are provided (fig. 3 shows that there are 2), the two of the at least one blinding system being mirror-symmetrical with respect to one another (as shown in fig. 3) and being configured to be mountable mirror- symmetrically with respect to a vertical vehicle windscreen center line (the centerline can be drawn vertically in the center of the window, and fig. 3 shows that the blinds are mounted symmetrically with respect to this line).
	Regarding claim 24, Morgulis teaches that spannable blinding body is a foldable pleat (as described in column 2 lines 42-45).
	Regarding claim 25, Morgulis teaches that the at least one blinding system (one blinding system is shown in fig. 1) further comprises an upper guide rail hinge (10), the cassette comprises an upper end (the top end in fig. 3), the horizontal upper guide rail comprises an end (right end of 20a), and the upper end of the cassette is connected to the end of the horizontal upper guide rail via the upper guide rail hinge (as shown in fig. 3).
	Regarding claim 34, Morgulis teaches that the cassette locking arrangement (12, 14, 16) comprises, a locking projection (14) in which is arranged at a rear side of the cassette which faces the vehicle front windscreen in a mounted state (fig. 1), and a locking receptacle (16) which is mountable above the vehicle front windscreen (fig. 2) and in which the locking projection engages in the horizontal non-use position of the cassette (fig. 1).
Regarding claim 35, Morgulis teaches that the cassette locking arrangement further comprises an unlocking element (12) which is configured to be manually operable (by rotating as shown in figs. 1-2), the unlocking element (12) being configured so that an operation thereof in the horizontal non-use position releases the cassette (fig. 2), the unlocking element being arranged on a side of a cassette pivoting plane which faces the vehicle front windscreen in the mounted state (as shown in fig. 1).
Regarding claim 37, Morgulis teaches a cassette cover (2) which is configured to be mounted above the vehicle front windscreen (fig. 3) and which, in the horizontal non-use position (fig. 1), at least partially covers the cassette at a front side which faces away from the vehicle front windscreen (as shown in fig. 1).
Regarding claim 38, Morgulis teaches that the cassette (annotated fig. 3) further comprises a cassette pivot joint (10) which is eccentrically disposed on an inner half of the cassette which, in the mounted state in the lowered use position (fig. 3), is remote from a vehicle A- pillar (the pivot is between the cassette and element 20).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26-27, 39, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Morgulis (US 4923238), as applied in claim 25 above, in further view of Huang (US 20020108726).
	Regarding claim 26, Morgulis teaches that the cassette (annotated fig. 3) further comprises a lower end which is arranged opposite to the upper end (fig. 3), but does not teach that the at least one blinding system further comprises a lower guide rail which is configured to guide the spannable blinding body in the horizontal direction, and a lower guide rail hinge, one end of the lower guide rail is connected to the lower end of the cassette via the lower guide rail hinge, and the lower guide rail is arranged parallel to the cassette in the horizontal non-use position and is arranged perpendicular to the cassette in the lowered use position.
	Huang teaches a blinding system (fig. 2) that comprises a lower guide rail (3) which is configured to guide a spannable blinding body (1) in a horizontal direction (left to right in fig. 2), and a lower guide rail hinge (fig. 2 shows that 3 can pivot to be vertical or horizontal. The hinge is at the pivot point), one end of the lower guide rail (3) is connected to a lower end of a cassette (2) via the lower guide rail hinge (fig. 2), and the lower guide rail (3) is arranged parallel to the cassette in the horizontal non-use position (as seen on the left side of fig. 2) and is arranged perpendicular to the cassette in the lowered use position (as seen on the right in fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morgulis so that the at least one blinding system further comprises a lower guide rail which is configured to guide the spannable blinding body in the horizontal direction, and a lower guide rail hinge, one end of the lower guide rail is connected to the lower end of the cassette via the lower guide rail hinge, and the lower guide rail is arranged parallel to the cassette in the horizontal non-use position and is arranged perpendicular to the cassette in the lowered use position. This alteration provides the predictable and expected results of a lower rail guide to guide the blind during movement and hold it over the window, thus providing better privacy.
Regarding claim 27, modified Morgulis includes Huang which teaches that the lower guide rail (3 of Huang) is configured to be lockable (this is defined as being “fixable”, see the definition from thedreedictionary.com below) to the cassette (via the hinge) in the horizontal non-use position (as is the left side in fig. 2 of Huang).

    PNG
    media_image2.png
    19
    197
    media_image2.png
    Greyscale

Regarding claim 39, modified Morgulis teaches that the at least one blinding system (on the right in fig. 3) further comprises a handle bar (the first segment is considered the handle bar) which is substantially plate-shaped (via paragraph 0038 of the applicant’s submitted specification) via which (a user grabs this segment) the spannable blinding body is movable out of the cassette (as is shown in fig. 3) and into the cassette (fig. 2), the handle bar being rotatable between a handle bar transverse position (this position is what is shown in fig. 2), in which the handle bar is aligned transversely to a direction of movement of the spannable blinding body (the handle bar is aligned transversely to a direction of movement of the blind in fig. 2, as the direction of movement is left to right, and the handle bar is aligned up to down), and a handle bar parallel position (shown in fig. 3), in which the handle bar is aligned parallel to the direction of movement of the spannable blinding body.
Regarding claim 42, modified Morgulis teaches that the handle bar (first segment) assumes the handle bar transverse position in a fully inserted position (as shown in fig. 2) and substantially completely (interpreted as substantially, see 112b rejection) covers a blinding body front side pointing in the pull-out direction of the spannable blinding body (fig. 2 shows that from the angle in the figure, the handle bar substantially covers the blind body front side that points in the pull-out direction).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Morgulis (US 4923238) in view of Huang (US 20020108726) as applied in claim 26 above, and further in view of Jincheleau (FR2749878).
Regarding claim 31, modified Morgulis teaches an upper guide rail hinge and a lower guide rail hinge, it does not teach that at least one of the upper guide rail hinge and the lower guide rail hinge is defined by an elastically flexible spring element.
Jincheleau teaches an upper guide rail hinge (fig. 3) that is defined by an elastically flexible spring element (14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Morgulis so that the upper guide rail hinge is defined by an elastically flexible spring element, as taught by Jincheleau. This alteration provides the predictable and expected results of the flexible spring element being able to bias the member of the hinge as desired by a user.
Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Morgulis (US 4923238), as applied in claim 22 above, in view further view of Conway (US 20180258692).
Regarding claims 32-33, Morgulis does not teach that the cassette locking arrangement comprises a locking sensor via which a locking status of the cassette is electronically detectable, wherein the locking sensor is defined by a magnetic switch.
Conway teaches a blind (10) with a locking arrangement comprising a locking sensor (94) via which a locking status of the cassette is electronically detectable (paragraph 0046 lines 1-11), wherein the locking sensor is defined by a magnetic switch (paragraph 0046 lines 1-11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morgulis so that the cassette locking arrangement comprises a locking sensor via which a locking status of the cassette is electronically detectable, wherein the locking sensor is defined by a magnetic switch. This alteration provides the predictable and expected results of an accurate means of detecting when the cassette locking arrangement is in the horizontal non use position.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Morgulis (US 4923238), as applied in claim 22 above, in further view of Chen (US 5269360).
Morgulis does not teach at least one blinding system further comprises a cassette holder which is configured to be mountable to at least one of a vehicle dashboard and a vehicle A-pillar and to receive a lower end of the cassette only in the lowered use position.
Chen teaches (figs. 1 and 3) a blind system comprising a cassette holder (2) which is configured to be mountable to a vehicle A-pillar (fig. 1) and to receive a lower end of the cassette (1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morgulis with the teachings of Chen so there is a cassette holder which is configured to be mountable to at least one of a vehicle dashboard and a vehicle A-pillar and to receive a lower end of the cassette. This alteration provides the predictable and expected result of a way of holding the cassette in the lowered use position while extending the blind. The examiner notes that after this modification based on the location of the cassette holder, it only receives the cassette in the lowered use position.
Allowable Subject Matter
Claims 28-30 and 40-41 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634